Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/390,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the copending Application No. 16/390,353. That is, claim 1 is anticipated by claim 1 of the copending Application No. 16/390,353 i.e. a sensor cable is a coil body and a side surface of a holding portion is a surface of an insertion port of a holding portion. Similarly claims 4-5 are obvious over claim 1 of the copending Application No. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-3 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/390,353 in view of Turpin (US 2012/0126789. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-3 and 7-8 are generic to all that is recited in claim 1 of the copending Application No. 16/390,353. Copending Application No. 16/390,353 is silent about Rogowsky coil of claim 2, overlapping of claim 3, grooves of claim 7 and identification portion of claim 8. Turpin in similar environment discloses an overlapped Rogowsky coil in a groove with identification portion at fig. 3C. Having duplicate groove for same purpose is a design choice to obtain same advantage that Turpin has to offer. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify copending Application No. 16/390,353 with teaching from Turpin, in order to obtain advantages that Turpin has to offer (see ¶0013, ¶0041 and claim 29).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turpin (US 2012/0126789 A1).
Regarding claim 1, Turpin at fig. 3 discloses a flexible sensor configured to detect a physical amount of a measurement target in a state surrounding the measurement target, comprising:
a sensor cable [8] configured to detect the physical amount of the measurement target; and
a holding portion [18] on which a base end portion [14] of the sensor cable is mounted, the holding portion having a groove portion [24] in which a distal end portion [16] of the sensor cable is fitted from a side surface [surface as shown].
Regarding claim 2, Turpin at fig. 3 discloses wherein
the sensor cable has a Rogowski coil [Rogowsky loop 2] formed along a longitudinal direction [as shown]; and
the Rogowski coil has both end portions close to each other annularly in a state where the distal end portion is fitted into the groove portion [fig. 3].
Regarding claim 3, Turpin at fig. 3 discloses wherein
the sensor cable has the base end portion and the distal end portion overlapped [fig. 3] in a circumferential direction in a state where the both end portions of the Rogowski coil are close to each other in the circumferential direction.
Regarding claim 4, Turpin at fig. 3 discloses wherein
[middle portion of 2, see fig. 3] with a curvature larger than the curvature of the base end portion [end portion of 2, fig. 3] is formed on the distal end portion.
Regarding claim 5, Turpin at fig. 3 discloses wherein
the groove portion is formed having a same shape [as shown] as the shape of the distal end portion of the sensor cable.
Regarding claim 8, Turpin at fig. 3 discloses wherein
the distal end portion of the sensor cable has an identification portion [22, 24 and 20 together identifies 16] by which a worker can identify that the distal end portion is fitted into the groove portion at a predetermined position.
Regarding claim 9, Turpin at fig. 3 discloses measuring apparatus comprising:
the flexible sensor according to claim 1; and
a measuring portion [processing circuit, ¶0025] configured to measure a physical amount of the measurement target on the basis of a detection signal detected by the flexible sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turpin as applied to claim 1 above.
Regarding claim 7, Turpin discloses all the elements including one groove portion. Turpin is silent about providing a second groove portion on other side. Duplicating parts is a matter of a design choice in order to obtain same advantages i.e. to hold the end portion 16, that Turpin has to offer. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to add another groove portion for the same purpose and advantage that Turpin has to offer (see ¶0027, ¶0032).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 6 calling for a flexible sensor configured to detect a physical amount of a measurement target in a state surrounding the measurement target, comprising: a recess portion is formed shallower than the groove portion and having a larger area than the groove portion, as further defined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 27, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868